Citation Nr: 0324413	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  98-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.


REMAND

While this case was most recently at the Board, development 
was undertaken on this issue by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  During the course of 
this development, additional evidence was obtained.  
Thereafter, the Board sent the veteran notice of the evidence 
obtained.  

Subsequently, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1399 (Fed. Cir. 
2003).  The Board therefore finds that the evidence must be 
reviewed and readjudicated by the RO prior to a Board 
determination on this matter.  Consideration of the evidence 
by the RO has not been waived.  

Further, the Board notes that it had requested, in previous 
development proceedings, that the veteran be scheduled for a 
VA examination.  It appears that the veteran was scheduled 
but failed to report for that examination, however, in light 
of this Remand, the Board is of the opinion that a further 
attempt should be made to schedule the veteran for a VA 
examination, to help determine the nature and etiology of any 
psychiatric disorder diagnosed.

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to him under 
the law.

Accordingly, the case is REMANDED for the following 
development:

1.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a psychiatric 
examination.  Send the claims folder to the examiner 
for review, and request that the examiner indicate in 
the examination report that the folder has been 
reviewed, including the veteran's service medical 
records.  All indicated tests, including appropriate 
psychological studies with applicable subscales, must 
be conducted.  The examiner must provide an opinion 
as to the relationship between any psychiatric 
disability identified on examination and symptoms and 
findings reported in the service medical records.  
The examiner must also comment on whether it is at 
least as likely as not that any present psychiatric 
disorder that the appellant is found to have was 
incurred in service or aggravated by service, beyond 
its normal progression.  A complete rationale for any 
opinion expressed must be provided.  The RO should 
inform the veteran of all consequences of his failure 
to report for the examination in order that he may 
make an informed decision regarding his participation 
in said examination.  If the veteran does not report, 
a copy of the letter scheduling the examination 
should be provided in the claims folder with a 
notation that it was not returned as undeliverable.  
If the letter cannot be duplicated, medical center 
personnel should certify the address to which the 
letter was sent, and indicated that it was not 
undeliverable.

2.	The RO should then review the evidence added to the 
record since the last supplemental statement of the 
case and readjudicate the instant issue.  That review 
should include consideration of all pertinent 
evidence and legal authority.  The RO must provide 
adequate reasons and bases for its determination made 
by rating decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




